Title: To George Washington from Landon Carter, 27 October 1796
From: Carter, Landon
To: Washington, George


                        
                            Dear Sir 
                            Cleve 27. October 1796
                        
                        Owing to my absence from home on the arrival of our weekly post, I did not
                            receive your Favor of the 17th inst. until the 24th at night. I immediately prepared a
                            Letter for continuance of the correspondence, you seemed to be willing to comply with—Upon
                            a review of that Letter tho, I resolved to suppress it on acct of the subject: That was of a
                            nature to involve too much of conjecture. Your well known Character assures me that you wish
                            only to tread upon established ground: Therefore the food of Plants is too unasscertained a
                            subject, I imagine, to be acceptable.
                        I will for the present content myself with laying before you some experience,
                            that I have had, in the course of crops best adapted to the restoration of the Land: And I
                            must request you to keep in view the postulata in my late Letter. I once wrote a Society in
                            George Town in Culpepper County; which was printed in the Gazzette, by Timothy Green, in
                            Fredericksburg, 9. October 1794. Extra: That too would perhaps aid my
                            letter; but I must request you to suppose me to have been free from those
                            blunders, the Coppyist, or Printer, have stamped upon it; for it is by a false stop changed
                            from my expression.
                        The rational conclusion from my Postulata is, that cultivation under fit Crops
                            & proper method, will restore land from a State of stirillity to
                            a pristine fertillity. If Earth is considered to enter into the composition of vegitable
                            food, that is seen to circulate in the Air; & a free divided state of the Soil,
                            under proper guards against heat, must be the most apt state for
                            attracting matter so arranged: And the same may be remarked of each
                            matter that has ever been advocated as the Chief agent in that business.
                        The mode of Plowing I have pointed out; and you will see my choice of Crops, in
                            the publication alluded to, fully argued as to fitness. I have chiefly now to express my
                            favorite arrangement.
                        A naked Fallow I deem to be destructive of the Land; and even when manured it
                            is but a cross operation. I would practice Fallow in preferrence to Indian Corn preparation;
                            for small grain: But I would solicit shade, in aid to oblique plowing, to make my Fallow
                            conducive to fertillity. Indian Pease is the growth I have adopted, not merely for its shade
                            but as a moderate claimant from the Earth, by means of its direct down root; and because it
                            occasions a profuse tendency to it; of such aerial matters as lead to fructify the Earth:
                            For that plant strongly attracts from the Air. To make this draft the more copious, it will
                            perhaps occur to you that there must be a croud of them together, for collectiveness is not,
                            in this case, as two to three but as two to four. On account of those ideas I never sow them
                            broad; I should thereby single the pease, and loose the benefit of Plowing thro’ the season:
                            Leaving the soil to grow compact, and in a Level position; which reduces the surface, that
                            presents to the Air, to the least possible extent. I plant the pease 12, 15, or even 20, in
                            a place—say in furrows three feet apart & 18, to 30 inches in the step; tho I have
                            it in contemplation to put in future 10, to 12, & only one foot in the step; and
                            when I plow them, the mouldbd always directs the cast to a ridge in the middle; So as that
                            the pease will ultimately stand on a little ridge: And I plow so close as even to start
                            them & press them over.
                        Let not this alarm the Farmer; for the plant sustains so
                            much from the air, that it never flags for so rude a push, but gathers
                            vigor from the near approach of the air to its ruits: Nor can they suffer
                            injury from a crouded state, for the Same reason; but rather acquire
                            accumulated supplies by the association. My Letter grows long, and the
                            continuation of the subject must be deferred.
                        I am equally with you convinced of the utillity of Societies toward the
                            promotion of any Science; and should exult to find an Establishment of
                            that kind, under congenial Auspices, in some way practicable. A
                                Recluse myself, and under a consequent want of Influence,
                                any attempt by me to set such a thing on foot would of
                                course be fruitless; therefore has not been at all aimed at on my
                                part. But I willingly would follow; tho I cannot lead. I am Dear Sir with
                            every Sentiment of Esteem and respect for you and for your relative
                            regards Your most Obt & very hmble Servant
                        
                            Landon Carter
                        
                        
                            P.S. As possibly you may not come at once to the Gazzette
                                and it may be necessary for the better understanding my
                                Last post I have inclose you one from my File—to be
                                    returned.
                        
                        
                    